Case 1:20-cv-23598-KMW Document 34 Entered on FLSD Docket 04/15/2021 Page 1 of 3




                      UNITED STATES DISTRICT COURT FOR THE
                          SOUTHER DISTRICT OF FLORIDA
                                 MIAMI DIVISION

  ERIC MATUTE CASTRO, on his own
  behalf and as the representative of his
  minor son, R.Y.M.R.
                              Plaintiffs,
                       v.                                 Case No. 1:20-CV-23598-KMW
  UNITED STATES OF AMERICA,
                              Defendant.



      JOINT NOTICE OF FILING PROPOSED ORDER SCHEDULING MEDIATION

         The Parties hereby give notice of filing a Proposed Order Scheduling Mediation, as

  required by the Court’s Scheduling Order, ECF No. 31.

   Dated: April 15, 2021                         Respectfully submitted,

   /s/ Erica L. Perdomo                          /s/
   Ian M. Ross, Fla. Bar No. 091214              John S. Leinicke
   Erica L. Perdomo, Fla. Bar No. 105466         Fla. Bar No. 64927
   STUMPHAUZER FOSLID SLOMAN ROSS                United States Attorney’s Office
    & KOLAYA, PLLC                               Southern District of Florida
   Two South Biscayne Blvd., Suite 1600          99 N.E. 4th Street, Third Floor
   Miami, FL 33131                               Miami, Florida 33132
   (305) 614-1400                                Tel.: (305) 961-9212
   iross@sfslaw.com                              Fax: (305) 530-7139
   eperdomo@sfslaw.com                           john.leinicke@usdoj.gov

   Jennifer Coberly, Fla. Bar No. 930466         Phillip D. MacWilliams
   Lisa Lehner, Fla. Bar 382191                  D.C. Bar No. 482883
   AMERICANS FOR IMMIGRANT JUSTICE               U.S. Department of Justice
   6355 NW 36 Street, Suite 2201                 Civil Division, Torts Branch
   Miami, FL 33166                               Benjamin Franklin Station, P.O. Box 888
   Phone: (305) 573-1106 Ext. 1995               Washington, DC 20044
   Fax: (305) 576-6273                           Telephone: (202) 616-4285
   jcoberly@aijustice.org                        phil.macwilliams@usdoj.gov
   llehner@aijustice.org
Case 1:20-cv-23598-KMW Document 34 Entered on FLSD Docket 04/15/2021 Page 2 of 3




                                        Counsel for Defendants
   Robert Parks, Fla. Bar No. 61436
   Robert L. Parks, P.L.
   799 Brickell Plaza, Suite 900
   Miami, Florida 33131
   Tel: (305) 445-4430
   Fax: (305) 445-4431
   BParks@rlplegal.com

   Counsel for Plaintiffs
Case 1:20-cv-23598-KMW Document 34 Entered on FLSD Docket 04/15/2021 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 15th day of April, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served on all counsel of record via transmission of Notices of Electronic Filing generated

  by CM/ECF.

                                                       /s/ Erica L. Perdomo
                                                       Erica L. Perdomo
